 In the Matter of AMERICAN FRANCE LINEet al.(COLONIAL NAVIGATIONCOMPANY)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESDecember 1, 1937On July 16, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections' in the above-entitled case. `The Direction of Elections directed that elections bysecret ballot be conducted among the unlicensed personnel employedin the deck, engine, and stewards' departments, except wireless andradio operators, chief electricians on electrically driven ships, andjunior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by 52 named companies, including ColonialNavigation Company, New York City. By a Supplemental Decisionand Direction of Elections,' issued September 17, 1937, similar elec-tions were directed to be held in nine additional companies.Supple-mental or amended decisions have also been issued in this case onAugust 16, September 11, and November 10, 1937,3 dealing withvarious matters which need not be set forth in detail here.Pursuant to these Decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City) on the vessels operated out ofAtlantic and Gulf ports by Colonial Navigation Company. OnNovember 18,. 1937, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties, an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote________________________________ 121Total number ballots counted_______________________________ 113Total number votes in favor of InternationalSeamen'sUnionofAmerica, or its successor, affiliated with the AmericanFederation of Labor --------------- -------------- - ____-8813 N. L. R. B. 64.23 N. L. R. B. 80.3 3 N. L. R. B. 74; 3 N.L. R. B. 76;and 4N. L. R. B.112, respectively.280 DECISIONS AND ORDERS281Total number of votes in favor of National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organi-zation----------------------------------------------------23Total number of votes in favor of neither organization--------2Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged ballots--------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT Is HEREBY CERTIFIED that International Seamen's Union ofAmerica or its successor, affiliated with the American Federation ofLabor, has been selected by a majority of the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on vessels operated outof Atlantic and Gulf ports by Colonial Navigation Company, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, International Seamen's Unionof America or its successor, affiliated with the American Federationof Labor, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.